Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant' s Amendment filed September 15, 2022 is acknowledged.
-	Claim(s) 1, 7 is/are amended
-	Claim(s) 1-8 is/are pending in the application.

This action is FINAL

Drawings
Examiner acknowledges Applicant’s replacement sheet for figure 3.
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner respectfully withdraws the objection to the specification.  Applicant’s amendment has rendered the objection moot.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2022 was filed after the mailing date of the office action on March 15, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al, U.S. Patent Publication No. 20170124958 in view of Jun, U.S. Patent Publication No. 20070285380 and ordinary skill in the art.

Consider claim 1, Pyo teaches a driving circuit for display panel, driving a plurality of pixel structures of a display panel (see Pyo figure 1, 111 pixel and paragraph 0056 where pixel(s) 111 may be at respective crossing regions of the gate lines S1 through Sn, the data lines D1 through Dm, and the light emission control lines E1 through En), each of said pixel structures including a light-emitting element (see Pyo figure 2A, EL) coupled between a first voltage and a second voltage (see Pyo figure 2A, ELVDD, ELVSS), said driving circuit comprising: 

a timing control circuit (see Pyo figure 1, element 150 timing controller), generating a frame synchronization signal indicating 

a power supply circuit (see Pyo figure 1, element 160), coupled to said pixel structures, providing said first voltage and said second voltage (see Pyo figure 1, ELVDD, ELVSS), and adjusting said first voltage or/and said second voltage according to said frame synchronization signal (see Pyo paragraphs 0065-0070 where timing controller 150 may control the gate driver 120, the data driver 130, the light emission driver 140, and the power supply 160. The timing controller 150 may generate the gate driving control signal, the data driving control signal, and a power control signal based on the display period. timing controller 150 may determine the display period based on the input image data. For example, the timing controller 150 may select one display period among a plurality of display periods based on the input image data, and may determine the display period as one selected among the plurality of display periods. And paragraph 0058 where display period may be a time interval between frames (e.g., an amount of time between two adjacent frame images) that are displayed through the display panel) to adjust a voltage difference between said first voltage and said second voltage (see Pyo paragraphs 0070, the power voltage may include a high power voltage ELVDD and a low power voltage ELVSS, and the high power voltage ELVDD may have a voltage level that is higher than a voltage level of the low power voltage ELVSS. For example, the power supply 160 may gradually reduce or lower the voltage level of the low power voltage ELVSS during the display period based on a first power control signal. Also, for example. The power supply 160 may gradually increase the voltage level of the high power voltage ELVDD during the display period based on a second power control signal. Paragraph 0073 where power supply 160 may generate a power voltage, and may adjust/change/vary the power voltage during the display period and may compensate a luminance that is reduced during the display period and figure 5, element 512 and paragraphs 0112-0113).  Pyo is silent regarding adjusting a voltage difference between ELVDD/ELVSS.  However, one of ordinary skill in the art would, without inventive inspiration, realize that adjusting one of ELVDD/ELVSS to have an increased/decreased value would adjust a voltage difference between ELVDD/ELVSS.

Pyo is silent regarding a frame synchronization signal indicating a start time of a frame period.  In a related field of endeavor, Jun discloses that a vertical synchronization signal is synchronized at a beginning time of every frame so as to occur when a new frame is initiated (see Jun paragraph 0057-0058).  One of ordinary skill in the art would have been motivated to have modified Pyo with the teachings of Jun to have used a synchronized signal occurring when a new frame is initiated so as to capture a display period occurring from a start of each frame to a start of a subsequent frame using known techniques with predictable results.

Consider claim 2, Pyo as modified by Jun and ordinary skill in the art teaches all the limitations of claim 1 and further teaches further comprising: a scan driving circuit (see Pyo figure 1, element 120), coupled to a plurality of scan lines of said display panel (see Pyo figure 1, element S1-Sn), and scanning said pixel structures (see Pyo paragraph 0107 where gate driver 120 may provide the gate signal to the pixel 111 during one frame time); and 

a data driving circuit (see Pyo figure 1, element 130), coupled to a plurality of data lines of said display panel (see Pyo figure 1, element D1-Dm), generating a plurality of data signals, and transmitting said data signals to said pixel structures via said data lines to drive said pixel structures (see Pyo paragraph 0107 where data driver 130 may provide the data signal to the pixel 111 during one frame time).

Consider claim 3, Pyo as modified by Jun and ordinary skill in the art teaches all the limitations of claim 2 and further teaches wherein after said data driving circuit transmits said data signals to said pixel structures (see Pyo figure 3A, element T11, and paragraph 0089 where pixel 111 may receive the data signal DATA during the first time T11, and may emit light based on the data signal DATA during the second time T12. And figure 3B, T11 and paragraph 0093 where pixel 111 may receive the data signal DATA during the first time T11, and may emit light during the third time T13 based on the data signal DATA.  Therefore, according to figure 5 P2-P6 are after the data signal is provided during gate signal high period), said power supply circuit adjusts said voltage difference between said first voltage and said second voltage (see Pyo figure 5 P2-P6 and paragraph 0112-0113).

Consider claim 4, Pyo as modified by Jun and ordinary skill in the art teaches all the limitations of claim 3 and further teaches wherein after said data driving circuit transmits said data signals to said pixel structures and before said data driving circuit transmits next plurality of data signals to said pixel structures (see Pyo figure 3A, element T11, and paragraph 0089 where pixel 111 may receive the data signal DATA during the first time T11, and may emit light based on the data signal DATA during the second time T12. And figure 3B, T11 and paragraph 0093 where pixel 111 may receive the data signal DATA during the first time T11, and may emit light during the third time T13 based on the data signal DATA.  Therefore, according to figure 5 P2-P6 are after the data signal is provided during first gate signal high period and before second gate signal high period), said power supply circuit adjusts said voltage difference between said first voltage and said second voltage for at least one time (see Pyo figure 5 P2-P6 and paragraph 0112-0113).

Consider claim 5, Pyo as modified by Jun and ordinary skill in the art teaches all the limitations of claim 4 and further teaches wherein said power supply circuit adjusts said voltage difference between said first voltage and said second voltage for multiple times, and said voltage difference increases with time (see Pyo figure 5, P2-P6).

Consider claim 6, Pyo as modified by Jun and ordinary skill in the art teaches all the limitations of claim 4 and further teaches wherein in a period between said data driving circuit starting to transmit said data signals to said pixel structures and said data driving circuit starting to transmit said next data signals to said pixel structures (see Pyo figure 3A, element T11, and paragraph 0089 where pixel 111 may receive the data signal DATA during the first time T11, and may emit light based on the data signal DATA during the second time T12. And figure 3B, T11 and paragraph 0093 where pixel 111 may receive the data signal DATA during the first time T11, and may emit light during the third time T13 based on the data signal DATA.  Therefore, according to figure 5 P2-P6 are after the data signal is provided during first gate signal high period and before second gate signal high period), said power supply circuit adjusts said voltage difference between said first voltage and said second voltage for every predetermined period (see Pyo figure 5, P2-P6).

Consider claim 7, Pyo as modified by Jun and ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein said timing control circuit (see Pyo figure 1, element 150) is coupled to said power supply circuit (see Pyo figure 1, element 160), said timing control circuit controls the timing of said power supply circuit adjusting said voltage difference between said first voltage and said second voltage (see Pyo paragraph 0065 where  timing controller 150 may generate the gate driving control signal, the data driving control signal, and a power control signal based on the display period and paragraph 0070 where power supply 160 may generate a power voltage, and may adjust/change/vary the power voltage during the display period based on the power control signal. And paragraphs 0065-0070 where timing controller 150 may control the gate driver 120, the data driver 130, the light emission driver 140, and the power supply 160. The timing controller 150 may generate the gate driving control signal, the data driving control signal, and a power control signal based on the display period. timing controller 150 may determine the display period based on the input image data. For example, the timing controller 150 may select one display period among a plurality of display periods based on the input image data, and may determine the display period as one selected among the plurality of display periods. And paragraph 0058 where display period may be a time interval between frames (e.g., an amount of time between two adjacent frame images) that are displayed through the display panel).

Consider claim 8, Pyo as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein said pixel structure further includes a transistor (see Pyo figure 2A, TR1) coupled between one terminal of said light-emitting element (see Pyo figure 2A, EL) and said first voltage (see Pyo figure 2A, ELVDD); and 

the other terminal of said light-emitting element is coupled to said second voltage (see Pyo figure 2A, ELVSS).
Response to Arguments
Regarding Applicant remarks with respect to figure 4 not corresponding to prior art, Examiner respectfully directs Applicant’s attention to paragraphs 0009, 0022 of the published application U.S. Patent Publication No. 20220114959 where “FIG. 4 shows a schematic diagram of the brightness variation of the display panel with respect to a voltage difference between the first voltage and the second voltage when the first voltage and the second voltage provided to both terminals of the light-emitting elements are not adjusted by the driving circuit according to the present application” and “Please refer to FIG. 4, which shows a schematic diagram of the brightness variation of the display panel with respect to the voltage difference V.sub.DS between the first voltage VDD and the second voltage VSS according to the embodiment as shown in FIG. 3.”
The objection to figure 4 is maintained
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Pyo clearly discloses in paragraph 0058 that “display period may be a time interval between frames (e.g., an amount of time between two adjacent frame images)”.  Jun teaches a vertical synchronization signal is synchronized at the beginning time of every frame so as to occur when a new frame is initiated.  One of ordinary skill in the art would have been motivated to have modified Pyo with the teachings of Jun to have used a synchronized signal occurring when a new frame is initiated so as to capture a display period occurring from a start of each frame to a start of a subsequent frame using known techniques with predictable results.
Therefore, as best understood by Examiner, the claimed features would have been obvious in view of the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al, U.S. Patent Publication No. 20200372853 (display device), Yamato et al, U.S. Patent Publication No. 20210020103 (driving display device), Yoshiga, U.S. Patent Publication No. 20180005591 (display driving method).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625